EXECUTION COPY

 

EXHIBIT 10.4

 

STOCKHOLDER AGREEMENT

 

Among

 

DREAMWORKS ANIMATION SKG, INC.,

 

DWA ESCROW LLLP,

 

M&J K B LIMITED PARTNERSHIP,

 

M&J K DREAM LIMITED PARTNERSHIP,

 

THE JK ANNUITY TRUST,

 

THE MK ANNUITY TRUST,

 

KATZENBERG 1994 IRREVOCABLE TRUST,

 

DG-DW, L.P.,

 

DW INVESTMENT II, INC.,

 

JEFFREY KATZENBERG,

 

DAVID GEFFEN

 

and

 

PAUL ALLEN

 

Dated As Of October 27, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

Section 1.01. Certain Defined Terms

   2

Section 1.02. Other Definitional Provisions

   7 ARTICLE II Corporate Governance

Section 2.01. Proxy Statement

   7

Section 2.02. Class C Director

   7

Section 2.03. Board Composition

   8

Section 2.04. Certain Actions

   10 ARTICLE III Transfer of Shares

Section 3.01. Restrictions on Transfer by the Vulcan Stockholders

   10

Section 3.02. Agreement to Convert

   11

Section 3.03. Permitted Transferees

   11

Section 3.04. Notice of Transfer

   11

Section 3.05. Compliance with Transfer Provisions

   11

Section 3.06. Legend

   12 ARTICLE IV Standstill

Section 4.01. Limitation on Acquisitions

   12

Section 4.02. Other Restrictions

   13

Section 4.03. Exceptions to Standstill

   15 ARTICLE V Term

Section 5.01. Term

   16

 

i



--------------------------------------------------------------------------------

ARTICLE VI General Provisions

Section 6.01. Notices

   16

Section 6.02. Counterparts

   17

Section 6.03. Entire Agreement; No Third Party Beneficiaries

   17

Section 6.04. Governing Law

   17

Section 6.05. Severability

   17

Section 6.06. Assignment; Amendments

   17

Section 6.07. Enforcement

   18

Section 6.08. Titles and Subtitles

   18

Section 6.09. Submission to Jurisdiction; Waivers

   18

 

ii



--------------------------------------------------------------------------------

STOCKHOLDER AGREEMENT, dated as of October 27, 2004, among DREAMWORKS ANIMATION
SKG, INC., a Delaware corporation (the “Company”), DWA ESCROW LLLP, a Delaware
limited liability limited partnership (“Holdco”), M&J K B LIMITED PARTNERSHIP, a
Delaware limited partnership (“M&J K B”), M&J K DREAM LIMITED PARTNERSHIP, a
Delaware limited partnership (“M&J K”), THE JK ANNUITY TRUST, a California
grantor retained annuity trust (“JK GRAT”), THE MK ANNUITY TRUST, a California
grantor retained annuity trust (“MK GRAT” and, together with JK GRAT, the “M&J K
GRATs”), KATZENBERG 1994 IRREVOCABLE TRUST, a California irrevocable trust (the
“1994 Irrevocable Trust”), DG-DW, L.P., a Delaware limited partnership
(“DG-DW”), DW INVESTMENT II, INC., a Washington corporation (“DWI II”), JEFFREY
KATZENBERG, DAVID GEFFEN and PAUL ALLEN.

 

WHEREAS, DreamWorks L.L.C., a Delaware limited liability company (“DW”), and the
Company, together with other parties, have entered into a Separation Agreement
dated as of October 27, 2004, providing for the separation of the animation
business (the “Separation”) from DW;

 

WHEREAS, after the Separation, the Company intends to sell shares of its Class A
Common Stock, par value $0.01 per share (“Class A Stock”), in a public offering
(the “Offering”);

 

WHEREAS, immediately following the consummation of the Offering, Holdco, M&J K
B, M&J K and DG-DW will own in the aggregate all of the Company’s issued and
outstanding Class B Common Stock, par value $0.01 per share (“Class B Stock”);

 

WHEREAS, immediately following the consummation of the Offering, DWI II will own
the Company’s issued and outstanding Class C Common Stock, par value $0.01 per
share (“Class C Stock” and, together with the Class A Stock and the Class B
Stock, the “Common Stock”); and

 

WHEREAS, each of the parties desires to enter into this Agreement (as defined
below) in order to establish certain rights and obligations of the parties and
their transferees as holders of Common Stock;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

Definitions

 

Certain Defined Terms. As used in this Agreement:

 

“Acquisition Agreement” means an agreement to which the Company is a party
providing for a merger, consolidation, share exchange, tender offer or similar
transaction involving the Company or any of its subsidiaries (i) which is
recommended by the Board at the time it is entered into, (ii) which is available
to all holders of Common Stock and (iii) in which Equivalent Consideration (as
defined in the Charter as in effect at consummation of the Offering) is offered
in respect of each share of Common Stock.

 

“Additional Shares” has the meaning assigned to such term in Section 3.01.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled By or
is Under Common Control With, such specified Person.

 

“Agreement” means this Stockholder Agreement, as it may be amended,
supplemented, restated or modified from time to time.

 

“Beneficial Owner” or “Beneficially Own” has the meaning assigned to such term
in Rule 13d-3 under the Exchange Act and a Person’s beneficial ownership of
Common Stock shall be calculated in accordance with the provisions of such Rule.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 

“By-laws” means the By-laws of the Company, as amended or restated from time to
time.

 

“Charter” means the Restated Certificate of Incorporation of the Company, as
amended or restated from time to time.

 

“Class B Holder” means any Person who shall hold of record shares of Class B
Stock.

 

“Class B Stockholder Agreement” means the Stockholder Agreement, dated as of
October 27, 2004, among Holdco, M&J K B, M&J K, the M&J K GRATs, the 1994
Irrevocable Trust, DG-DW, Jeffrey Katzenberg and David Geffen, as it may be
amended, supplemented, restated or modified from time to time.

 

“Class C Conversion Date” has the meaning assigned to such term in the Charter
as in effect at consummation of the Offering.

 

2



--------------------------------------------------------------------------------

“Class C Director” has the meaning assigned to such term in the Charter as in
effect at consummation of the Offering.

 

“Control” (including the terms “Controlled By” and “Under Common Control With”)
has the meaning assigned to such term in the Charter as in effect at
consummation of the Offering.

 

“DG Designee” has the meaning assigned to such term in Section 2.03(a)(iv).

 

“Director” means any member of the Board.

 

“DW” has the meaning assigned to such term in the recitals hereto.

 

“Estate Planning Vehicle” has the meaning assigned to such term in the Charter
as in effect at consummation of the Offering.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Family Group” means, (a) with respect to M&J K B and the Katzenberg
Stockholders, Jeffrey Katzenberg, any Estate Planning Vehicle that is Controlled
By either Jeffrey Katzenberg or David Geffen and any other Person that is
Controlled By Jeffrey Katzenberg, in each case, so long as such Person continues
to be so Controlled and (b) with respect to DG-DW and the Geffen Stockholders,
David Geffen and any other Person that is Controlled By David Geffen, in each
case, so long as such Person continues to be so Controlled.

 

“Final Allocation” has the meaning assigned to such term in the Holdco LLLP
Agreement as in effect at consummation of the Offering.

 

“Formation Agreement” means the Formation Agreement, dated as of October 27,
2004, among the Company, DW, Holdco, General Electric Company, NBC Universal,
Inc., CJ Corp., Steven Spielberg, Jeffrey Katzenberg, David Geffen, Paul Allen
and the Holdco partners party thereto, as it may be amended, supplemented,
restated or modified from time to time.

 

“Geffen Stockholders” means DG-DW and any other Family Group member of DG-DW
that becomes a Class B Holder, in each case, for so long as it is both a Class B
Holder and a Family Group member.

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

“Holdco Contribution” has the meaning set forth in the Formation Agreement.

 

“Holdco LLLP Agreement” means the limited liability limited partnership
agreement of Holdco, dated as of October 27, 2004, as it may be amended,
supplemented, restated or modified from time to time.

 

“Independent Director” means a Director who qualifies as an “independent
director” of the Company under (a) NYSE Rule 303A(2), as such Rule may be
amended,

 

3



--------------------------------------------------------------------------------

supplemented or replaced from time to time or (b) if the Class A Stock is not
listed for quotation on the NYSE, any comparable rule or regulation of the
primary securities exchange or quotation system on which the Class A Stock is
listed or quoted.

 

“Involuntary Conversion” means a conversion pursuant to Section 2(f)(vii) of
Article IV of the Charter which results from the death of a Principal or a
judgment of a governmental entity or other involuntary action.

 

“JK Designee” has the meaning assigned to such term in Section 2.03(a)(iii).

 

“Katzenberg Stockholders” means M&J K B, M&J K and any other Family Group member
of M&J K B that becomes a Class B Holder, in each case, for so long as it is
both a Class B Holder and a Family Group member.

 

“KG Termination Date” means the first date after the Final Allocation on which
the shares of Common Stock held of record by the Katzenberg Stockholders and the
Geffen Stockholders, including shares held of record by Holdco on behalf of the
Katzenberg Stockholders and the Geffen Stockholders, represent less than 32.5%
of the total Voting Power of the outstanding Voting Stock (each as defined in
the Charter as in effect at consummation of the Offering) of the Company.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“Original Non-Capital Shares” means the shares of Common Stock held of record by
the Vulcan Stockholders immediately after the Final Allocation, including shares
held of record by Holdco on behalf of the Vulcan Stockholders, which are in
excess of the shares of Common Stock that are required to reduce DWI II’s
Unreturned DreamWorks Capital (as defined in the Holdco LLLP Agreement) at that
time to zero (based on the final valuation of shares in the Final Allocation).

 

“Permitted Pledge” means a bona fide pledge of Common Stock to a financial
institution to secure bona fide recourse borrowings so long as (i) the pledgor
notifies the Company and each Class B Holder of its intention to enter into such
pledge at least 5 days prior thereto, (ii) the pledgor retains the sole right to
vote and act by written consent with respect to the pledged Common Stock and
(iii) in the case of a pledge of Class B Stock, the pledgee agrees in writing
with the pledgor in an agreement that expressly provides that (w) each Principal
Holder is a third party beneficiary thereof, entitled to enforce such agreement
directly against the pledgee, (x) such agreement cannot be amended or modified
without the prior written consent of each Principal Holder, (y) any Transfer of
the pledged Common Stock (by foreclosure, by operation of law or otherwise)
shall first be subject to the right of first offer provisions of the Class B
Stockholder Agreement and (z) if any such right of first offer is exercised, the
pledgee shall release its lien on the pledged Common Stock upon payment of the
purchase price therefor directly to the pledgee (it being agreed that each Class
B Holder who pledges any Class B Stock hereby authorizes payment in such
manner), regardless of whether the purchase price is sufficient to discharge the
debt secured by the pledge.

 

“Permitted Transfer” means (i) the entry into an agreement to vote, consent,
grant a proxy or power of attorney or the execution of a written consent, proxy
or power of attorney, in

 

4



--------------------------------------------------------------------------------

each case, in favor of any Person that has entered into an Acquisition Agreement
providing for shares of Common Stock to be voted in favor of or consenting to
the transactions contemplated in the Acquisition Agreement and against actions
that would frustrate or prevent such transactions, (ii) the entry into a
contract, option or other arrangement or understanding with any Person that has
entered into an Acquisition Agreement providing for an option to purchase shares
of Common Stock or a profit-sharing relating to the sale of shares of Common
Stock, provided, however, that the consummation of any such option or
profit-sharing shall not constitute a Permitted Transfer, (iii) the delivery of
a revocable proxy or a written consent to (A) the Chief Executive Officer or
other officer specified by the Company or (B) a Principal Holder in connection
with a proxy or consent solicitation by a Principal Holder or in which a
Principal Holder is a participant, (iv) the pledge of the Pledged Common Stock
pursuant to the Pledge Documents and any Pledged Share Event and (v) a Permitted
Pledge.

 

“Person” has the meaning assigned to such term in the Charter (as modified in
Section 2(f) of Article IV thereof) as in effect at consummation of the
Offering.

 

“Pledge Documents” means the Guarantee and Pledge Agreements entered into in
connection with the Revolving Credit Facility.

 

“Pledged Common Stock” means, at any time, the shares of Common Stock then
pledged as collateral for the Revolving Credit Facility.

 

“Pledged Share Event” means, with respect to any pledgor of Pledged Common
Stock, a conversion and Transfer of shares of Pledged Common Stock pursuant to a
foreclosure under the applicable pledge agreement between such pledgor and the
lenders under the Revolving Credit Facility.

 

“Principal” means either of Jeffrey Katzenberg and David Geffen.

 

“Principal Holder” means any Person other than Holdco, for so long as (i) such
Person shall hold of record shares of Class B Stock and is not required to
convert all of such shares into Class A Stock under this Agreement and (ii) such
Person is either a Principal or one or more Principals shall Control such
Person.

 

“Revolving Credit Facility” means the revolving credit facility, dated as of
October 27, 2004, among DW and the lenders party thereto (or any refinancing
thereof that does not extend the term thereof).

 

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act or the Exchange Act.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Separation Date” has the meaning assigned to such term in the Separation
Agreement.

 

“Stockholders” has the meaning assigned to such term in Section 2.03(b).

 

5



--------------------------------------------------------------------------------

“Threshold Date” means the first date on which the total number of outstanding
shares of Class B Stock is less than 50% of the number of shares of Class B
Stock outstanding immediately following the Final Allocation and the conversion
in respect thereof pursuant to Section 7.06(a) of the Holdco LLLP Agreement
(excluding in each case any conversion of Pledged Common Stock pursuant to a
Pledged Share Event), as such 50% number may be adjusted from time to time to
take into account any stock split, reverse stock split, stock dividend or
similar transaction; provided, that the Threshold Date shall not occur as a
result of an Involuntary Conversion unless the special call right set forth in
Section 2.04 of the Class B Stockholder Agreement is not exercised within the
time period provided therein or the purchase in respect thereof is not
consummated within the time period provided in the Charter as in effect at
consummation of the Offering.

 

“Threshold Number” means, with respect to (i) the Katzenberg Stockholders, 50%
of the number of shares of Class B Stock held of record by the Katzenberg
Stockholders, including shares held of record by Holdco and allocated to the
Katzenberg Stockholders in the Final Allocation (but excluding any conversion of
Pledged Common Stock pursuant to a Pledged Share Event), immediately following
the Final Allocation; and (ii) the Geffen Stockholders, 50% of the number of
shares of Class B Stock held of record by the Geffen Stockholders, including
shares held of record by Holdco and allocated to the Geffen Stockholders in the
Final Allocation (but excluding any conversion of Pledged Common Stock pursuant
to a Pledged Share Event), immediately following the Final Allocation, in each
case, as each such number may be adjusted from time to time to take into account
any stock split, reverse stock split or stock dividend or similar transaction.

 

“Transfer” means, directly or indirectly, (i) to sell, transfer, assign or
similarly dispose of, whether voluntarily, involuntarily or by operation of law,
(ii) to enter into an agreement (other than this Agreement, the Class B
Stockholder Agreement, the Formation Agreement and the Holdco LLLP Agreement) to
vote, consent, grant a proxy or power of attorney or deposit shares into a
voting trust, or the execution of a written consent, the grant of a proxy or
power of attorney or the deposit of shares into a voting trust or (iii) to enter
into a contract, option or other arrangement or understanding that upon
consummation or foreclosure would effect a sale, transfer, assignment or similar
disposition, other than, in each case, a Permitted Transfer.

 

“Vulcan Party” means Paul Allen, the Vulcan Stockholders and their respective
Affiliates.

 

“Vulcan Permitted Transferee” means Paul Allen and any Person that is Controlled
By Paul Allen, so long as such Person continues to be Controlled By Paul Allen,
or any bona fide employee equity incentive plan of Vulcan Inc. or any of its
Affiliates (provided, that any Transfer of Common Stock to any such plan is not
intended to circumvent any restriction in this Agreement).

 

“Vulcan Stockholders” means DWI II and any Vulcan Permitted Transferee, in each
case for so long as such Person shall both hold of record shares of Common Stock
and be a Vulcan Permitted Transferee.

 

6



--------------------------------------------------------------------------------

Other Definitional Provisions. i)The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article and Section references are to this Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

Corporate Governance

 

Proxy Statement. The Company agrees to use its best efforts to cause (i) the
individuals designated in accordance with Section 2.03 as the JK Designee and
the DG Designee and (ii) the individual designated as the Class C Director in
accordance with the Charter to be included in management’s slate of nominees and
as such, each such designee shall be included in the proxy statement prepared by
management of the Company in respect of the applicable annual meeting or other
applicable vote or action by written consent with respect to the election of
Directors, whether or not the notice required by Section 2.03(d) (in respect of
the JK Designee and the DG Designee) or by Section 2.02(c) (in respect of the
Class C Director designee) complies with Section 8 of Article II of the
Company’s By-laws.

 

Class C Director. i)Commencing on the first date on which the holder of Class C
Stock may elect the Class C Director under the Charter, each Vulcan Stockholder
agrees to vote or act by written consent with respect to (or cause to be voted
or acted upon by written consent) all Class C Stock then held of record by such
Vulcan Stockholder solely in favor of Paul Allen as the Class C Director;
provided, however, that if in Paul Allen’s reasonable determination (i) he is
not able to serve as the Class C Director or (ii) serving as the Class C
Director would cause him any economic detriment, then each Vulcan Stockholder
agrees to vote or act by written consent with respect to (or cause to be voted
or acted upon by written consent) all Class C Stock then held of record by such
Vulcan Stockholder solely in favor of a replacement Class C Director and each
subsequent Class C Director identified by the Vulcan Stockholders to the Company
in writing. The Vulcan Stockholders agree to consult with the then Chairman of
the Company’s Board regarding the identity and credentials of the replacement
Class C Director prior to the election of such individual as a Board member (it
being understood that the Vulcan Stockholders shall have the sole and exclusive
right to select the individual who will serve as the replacement Class C
Director and each subsequent Class C Director).

 

Each Class B Holder, each Vulcan Stockholder and the Company agree to take all
reasonable actions (including, to the extent necessary, calling a special
meeting of the Board and/or Company stockholders) in order to ensure that the
composition of the Board is as set forth in Section 2.03(a) (including taking
all reasonable actions to cause any replacement Class C Director designated by
the Vulcan Stockholders in accordance with Section 2.02(a) and the Charter to
fill any vacancy in the office of the Class C Director as promptly as
practicable).

 

7



--------------------------------------------------------------------------------

Unless Paul Allen will be the Class C Director designee, at least 60 days before
each annual meeting of stockholders of the Company, and at least five days
before any other stockholder vote or action by written consent with respect to
the election of Directors, DWI II shall notify the Company and each other party
hereto in writing of the individual who will be the Class C Director designee.

 

Board Composition. i)The Board shall consist of a number of Directors determined
in accordance with the Charter, and shall be composed as follows:

 

the Chief Executive Officer of the Company;

 

the Class C Director (if any shares of Class C Stock are issued and outstanding)
in accordance with the Charter;

 

for so long as any Katzenberg Stockholder shall be a Principal Holder, one
individual designated for election to the Board by the Katzenberg Stockholders
(the “JK Designee”); provided, however, that for so long as Jeffrey Katzenberg
shall be the Chief Executive Officer of the Company and a Director, he shall be
deemed to be the JK Designee;

 

for so long as any Geffen Stockholder shall be a Principal Holder, one
individual designated for election to the Board by the Geffen Stockholders (the
“DG Designee”); and

 

such number of individuals selected by the Nominating and Corporate Governance
Committee (or, in the event of any vacancy in the office of Director as a result
of a vote or action of the Stockholders (as defined below) pursuant to the
second proviso to Section 2.03(b), then as selected in accordance with the
second sentence of Section 2.03(c)) for nomination to the Board as shall bring
the total number of designees and nominees pursuant to this Section 2.03(a) to
the number of Directors that constitute the “entire Board” (as defined in the
Charter, but subject to any rights of holders of Preferred Stock (as defined in
the Charter) to elect additional Directors under specified circumstances);
provided, however, that at all times following the first anniversary of the
listing of the Class A Stock on a national securities exchange a sufficient
number of the Director-nominees nominated by the Nominating and Corporate
Governance Committee shall qualify as Independent Directors so that a majority
of the Board shall be Independent Directors as required by the By-laws; provided
further, however, that the holder of the Class C Stock shall not be restricted
from nominating, electing or maintaining a Class C Director who is determined by
the Board not to be an Independent Director.

 

Each of Holdco, the Katzenberg Stockholders, the Geffen Stockholders and the
Vulcan Stockholders (collectively, the “Stockholders”) agrees to vote or act by
written consent with respect to (or cause to be voted or acted upon by written
consent) all shares of Common Stock then held of record by such Stockholder (x)
in favor of the election to the Board of those individuals designated or
nominated in accordance with Section 2.03(a) and (y) against the election to the
Board of any individual not designated or nominated in accordance with

 

8



--------------------------------------------------------------------------------

Section 2.03(a); provided, however, that at the written request of any of the
Katzenberg Stockholders or the Geffen Stockholders with respect to a Director
designated by such Stockholder pursuant to Section 2.03(a)(iii) or Section
2.03(a)(iv), each other Stockholder hereby agrees to vote or act by written
consent with respect to (or cause to be voted or acted upon by written consent)
all shares of Common Stock then held of record by such Stockholder in favor of
the removal from office of such Director at any meeting or upon any action by
written consent called or taken for the purpose of removing such Director from
office (and, except as further provided below or in Section 2.03(e), otherwise
shall not vote or act by written consent to cause the removal of the JK Designee
or DG Designee, as applicable, without cause); provided further, however, that
at any time, if the Principal Holder or Principal Holders that hold of record
shares of Common Stock representing a majority of the total voting power of the
Common Stock held of record by the Principal Holders at such time shall so
direct in writing, each Stockholder hereby agrees to vote or act by written
consent with respect to (or cause to be voted or acted upon by written consent)
all shares of Common Stock then held of record by such Stockholder in favor of
the removal from office of the applicable Director or Directors as so directed
by such Principal Holders (other than, except for cause, the Class C Director)
at any meeting or upon any action by written consent called or taken for the
purpose of removing such Director or Directors from office and otherwise shall
not vote or act by written consent to remove or cause the removal of any
Director or Directors (except for cause).

 

In the event of any vacancy in the office of Director of the DG Designee or the
JK Designee, each Stockholder agrees to vote or act by written consent with
respect to (or cause to be voted or acted upon by written consent) all shares of
Common Stock then held of record by such Stockholder in favor of the election to
the Board of an individual designated in writing by the Geffen Stockholders or
the Katzenberg Stockholders, as applicable, and against the election to the
Board of any individual not designated by the Geffen Stockholders or the
Katzenberg Stockholders, as applicable. In the event of any vacancy in the
office of Director as a result of a vote or action of the Stockholders pursuant
to the second proviso to Section 2.03(b) above (other than a vacancy in the
office of the Class C Director, which vacancy shall be filled by the holder of
the Class C Stock in accordance with the Charter), each Stockholder agrees to
vote or act by written consent with respect to (or cause to be voted or acted
upon by written consent) all shares of Common Stock then held of record by such
Stockholder (x) for the filling of such vacancy as the Principal Holder or
Principal Holders that hold of record shares of Common Stock representing a
majority of the total voting power of the Common Stock held of record by the
Principal Holders at such time shall so direct in writing, but following the
composition requirements set forth in Section 2.03(a) and in the case of the
filling of vacancies in offices described in Section 2.03(a)(v), after
consultation with the Class C Director (if any shares of Class C Stock are
issued and outstanding) and (y) against the election to the Board of any
individual not so named.

 

At least 60 days before each annual meeting of stockholders of the Company, and
at least 5 days before any other stockholder vote or action by written consent
with respect to the election of Directors, the Geffen Stockholders (and the
Katzenberg Stockholders if Jeffrey Katzenberg shall not then be the Chief
Executive Officer of the Company) shall notify the Company and each other
Stockholder in writing of such Stockholder’s designee, if any, pursuant to
Section 2.03(a)(iii) or Section 2.03(a)(iv), as applicable.

 

9



--------------------------------------------------------------------------------

If the Class C Conversion Date shall have occurred, the Vulcan Stockholders
shall use their best efforts to cause the Class C Director to resign from the
Board as promptly as possible and in any event no later than the second day
after the Class C Conversion Date. If, at any time, all of the Katzenberg
Stockholders or all of the Geffen Stockholders cease to be Principal Holders
(any such holder, a “Non-Controlled Holder”), such Non-Controlled Holders shall
use their best efforts to cause the JK Designee or the DG Designee, as
applicable, to resign from the Board as promptly as possible and in any event no
later than the second day after such applicable Stockholder first ceases to be a
Principal Holder; provided, however, that if the Katzenberg Stockholders shall
fail to be Principal Holders at a time when Jeffrey Katzenberg is deemed to be
the JK Designee by virtue of his role as Chief Executive Officer of the Company
and a Director, the Katzenberg Stockholders shall not be required to comply with
the provisions of this Section 2.03(e) for so long as Jeffrey Katzenberg is the
Chief Executive Officer of the Company.

 

(f) Actions taken by the Stockholders pursuant to and in accordance with this
Agreement shall be taken solely in their capacity as stockholders of the Company
and not in any capacity as a director, officer, employee, member, consultant,
manager or partner, as applicable, of the Company, Holdco or DW.

 

Certain Actions. Prior to the Final Allocation, without the consent of each
Stockholder, neither the Company nor any Stockholder will take or cause to be
taken any action that would require the consent or approval of the holders of
Class A Stock voting separately as a class pursuant to Section 4(b) of Article
IV of the Charter.

 

Transfer of Shares

 

Restrictions on Transfer by the Vulcan Stockholders. In the event that any
Vulcan Party shall, directly or indirectly, acquire or agree to acquire by
purchase or otherwise ownership of any additional shares (“Additional Shares”)
of Common Stock or other voting securities of the Company other than shares of
Common Stock (including Pledged Common Stock) owned by any Vulcan Party,
including shares held by Holdco on behalf of any Vulcan Party, immediately after
the Final Allocation, then without the prior written consent of the Company,
each of the Vulcan Stockholders agrees not to Transfer (other than to the
Company or to any Class B Holder or to any Vulcan Permitted Transferee) any
Additional Shares or Original Non-Capital Shares if the ultimate purchaser would
(to such Vulcan Stockholder’s knowledge after reasonable due inquiry)
Beneficially Own more than 5% of the then issued and outstanding Common Stock,
after giving effect to such Transfer; provided, that any Vulcan Stockholder
shall be permitted to Transfer Additional Shares or Original Non-Capital Shares
to (i) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act of 1933, as amended (regardless of whether Rule 144A is
applicable to such Transfer), if, after giving effect to such Transfer, such
“qualified institutional buyer” represents to such Vulcan Stockholder that it
would be eligible to report its ownership of Common Stock on Schedule 13G
pursuant to Rule 13d-1 under Section 13 of the Exchange Act (or any successor
provision thereto) and (ii) any Person who, upon consummation of such Transfer,
enters into (and agrees not to transfer such Common Stock except to permitted
transferees that enter into) a “standstill agreement” with the Company

 

10



--------------------------------------------------------------------------------

and the Class B Holders on the terms set forth in Article IV (or less
restrictive terms that are agreed to by the Company). As a condition to any
Transfer of any Common Stock by a Vulcan Stockholder to a Person Controlled by
Paul Allen, such Vulcan Stockholder shall cause such transferee to comply with
Section 3.03.

 

Agreement to Convert. Each Class B Holder (other than Holdco) agrees that from
and after the Threshold Date, on the first date (the “Specified Date”) that such
Class B Holder together with its applicable Family Group cease to hold of
record, in the aggregate, at least their Threshold Number of shares of Class B
Stock, such Class B Holder (together with its applicable Family Group) (x) shall
Transfer any shares of Class B Stock held of record by such Class B Holder to
any other Class B Holder who (together with its applicable Family Group) at the
Specified Date continues to hold of record at least such other Class B Holder’s
Threshold Number of shares of Class B Stock and who exercises its right of first
offer, in accordance with the right of first offer provisions of the Class B
Stockholder Agreement, and (y) following compliance with the right of first
offer provisions of the Class B Stockholder Agreement, shall immediately convert
the remaining shares of Class B Stock held of record by it (and its applicable
Family Group) not so Transferred in accordance with clause (x) above to Class A
Stock in accordance with the Charter; provided, however, that if any applicable
Class B Holder (or Family Group member) shall fail to surrender such Class B
shares for conversion as so required by the close of business on the Business
Day following such compliance, the Company on behalf of such holder (or Family
Group member) shall cause such conversion to occur as of such date, and each
party hereto consents to treating such Class B shares as having been surrendered
for conversion in accordance with Section 2(f) of Article IV of the Charter as
of such date.

 

Permitted Transferees. Any Vulcan Permitted Transferee and any Family Group
member that becomes a record holder of Common Stock shall be subject to the
terms and conditions of this Agreement. Prior to the initial acquisition of
record ownership of any Common Stock by any Vulcan Permitted Transferee or
Family Group member, and as a condition thereto, the transferring holder agrees
to cause such Vulcan Permitted Transferee or Family Group member, as applicable,
to agree in writing with the Company to be bound by the terms and conditions of
this Agreement. To the extent a Vulcan Permitted Transferee or Family Group
member that holds of record Common Stock ceases to qualify as a Vulcan Permitted
Transferee or Family Group member, such Person shall be deemed to have
Transferred the Common Stock held by it upon so ceasing to qualify and such
Transfer shall be subject to the transfer restrictions of Section 3.01 of this
Agreement and Section 2.01 of the Class B Stockholder Agreement, to the extent
applicable to a Transfer of Common Stock.

 

Notice of Transfer. To the extent any party hereto other than DWI II (except in
the case of a Transfer pursuant to which the restrictions in Section 3.01 apply)
proposes to Transfer or shall be deemed to Transfer any Common Stock, such party
shall, prior to consummation of such Transfer or deemed Transfer, deliver notice
thereof to the Company stating the number (and class) of shares to be
Transferred, the identity of the transferee and the manner of Transfer.

 

Compliance with Transfer Provisions. Any Transfer or deemed Transfer or
attempted Transfer or deemed Transfer of Common Stock in violation of any
provision of this

 

11



--------------------------------------------------------------------------------

Agreement or the Class B Stockholder Agreement shall be void, and the Company
shall not record such Transfer or deemed Transfer on its books or treat any
purported transferee of such Common Stock as the owner of such Common Stock for
any purpose.

 

Legend. i)During the term of this Agreement, each certificate evidencing Class C
Stock held of record or Beneficially Owned by a Vulcan Stockholder and each
certificate evidencing Class B Stock held of record or Beneficially Owned by a
Class B Holder shall bear the following legend (and, in the case of Class B
Stock, the legend set forth in Section 2.08 of the Class B Stockholder
Agreement):

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND TRANSFERABLE
ONLY UPON COMPLIANCE WITH THE PROVISIONS OF A STOCKHOLDER AGREEMENT, DATED AS OF
OCTOBER 27, 2004, AMONG DREAMWORKS ANIMATION SKG, INC., DWA ESCROW LLLP, M&J K B
LIMITED PARTNERSHIP, M&J K DREAM LIMITED PARTNERSHIP, THE JK ANNUITY TRUST, THE
MK ANNUITY TRUST, KATZENBERG 1994 IRREVOCABLE TRUST, DG-DW, L.P., DW INVESTMENT
II, INC., JEFFREY KATZENBERG, DAVID GEFFEN AND PAUL ALLEN. A COPY OF SUCH
STOCKHOLDER AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF DREAMWORKS ANIMATION
SKG, INC. AT GRANDVIEW BUILDING, 1000 FLOWER STREET, GLENDALE, CALIFORNIA
91201.”

 

Upon a Person ceasing to have rights and obligations under this Agreement
pursuant to the terms hereof or upon termination of this Agreement (or the Class
B Stockholder Agreement, as applicable), such Person may surrender to the
Company any certificates held of record by such Person and bearing the legend
set forth in Section 3.06(a) (or in Section 2.08 of the Class B Stockholder
Agreement, as applicable), and upon surrender of such certificates, the Company
shall reissue such certificates without such legend.

 

Standstill

 

Limitation on Acquisitions. Each of Paul Allen and each Vulcan Stockholder
covenants and agrees with the Company and each Principal Holder that they (x)
shall not, (y) shall cause each of their respective Affiliates Controlled By any
of them (other than any such Affiliate that is listed on a national securities
exchange) not to and (z) shall use their reasonable best efforts to cause each
of their respective Affiliates not Controlled By any of them (other than any
such Affiliate that is listed on a national securities exchange) not to, in each
case, prior to the earlier of (i) the fifth anniversary of the date of this
Agreement and (ii) the KG Termination Date, directly or indirectly, acquire, or
agree to acquire, by purchase or otherwise (including by purchasing or otherwise
acquiring or entering into a call transaction or engaging in any similar
transaction, including any constructive purchase or call or hedging, derivative
or other transaction with the same or similar effect), ownership of any
additional shares of Common Stock or other voting securities of the Company
(except such shares of Common Stock (including shares of Pledged Common Stock)
received pursuant to the Formation Agreement or

 

12



--------------------------------------------------------------------------------

the Holdco LLLP Agreement or by way of stock dividends, stock reclassifications
or other distributions made to holders of Common Stock generally); provided,
that Paul Allen and the Vulcan Stockholders shall be permitted to acquire, or
agree to acquire, by purchase or otherwise (including by purchasing or otherwise
acquiring or entering into a call transaction or engaging in any similar
transaction, including any constructive purchase or call or hedging, derivative
or other transaction with the same or similar effect), Beneficial Ownership of
additional shares of Common Stock or other voting securities of the Company so
long as the percentage of the aggregate number of shares of Common Stock and
other voting securities of the Company owned by Paul Allen, the Vulcan
Stockholders and their respective Affiliates (other than any such Affiliate that
is listed on a national securities exchange) does not exceed the greater of (x)
33% of the outstanding shares of Common Stock and other voting securities of the
Company and (y) such percentage of the number of such outstanding shares of
Common Stock or other voting securities owned by all of the Class B Holders in
the aggregate, it being understood that in no event shall Paul Allen or any
Vulcan Stockholder be in breach of this Section 4.01 or be required to sell or
otherwise dispose of any shares of Common Stock or other voting securities of
the Company solely because of a decrease in the percentage described in clause
(y) above. Each of Paul Allen and each Vulcan Stockholder covenants and agrees
with the Company and each Principal Holder that they shall not cause any of
their respective Affiliates that are listed on a national securities exchange to
take any of the actions prohibited by this Section 4.01 and will not vote any
securities of any such Affiliate in favor of the taking of such actions (in each
case, as if this Section 4.01 applied to such Affiliates).

 

Other Restrictions. Each of Paul Allen and each Vulcan Stockholder covenants and
agrees with the Company that they (x) shall not, (y) shall cause each of their
respective Affiliates Controlled By any of them (other than any such Affiliate
that is listed on a national securities exchange) not to and (z) shall use their
reasonable best efforts to cause each of their respective Affiliates not
Controlled By any of them (other than any such Affiliate that is listed on a
national securities exchange) not to, in each case, prior to the earlier of (i)
the fifth anniversary of the date of this Agreement and (ii) the KG Termination
Date, directly or indirectly, alone or in concert with others, unless
specifically requested in writing by a Principal Holder or by a resolution of a
majority of the Directors or pursuant to a transaction (x) in which the Company
has entered into a definitive agreement or (y) the Board has recommended in
favor of, take any of the actions set forth below (or take any action that would
require the Company to make an announcement regarding any of the following):

 

effect, seek, offer, engage in, propose (whether publicly or otherwise) or cause
or participate in, or assist any other Person to effect, seek, engage in, offer
or propose (whether publicly or otherwise) or participate in:

 

any tender or exchange offer, merger, consolidation, share exchange, business
combination, recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction involving the Company or any of its subsidiaries or
any material portion of its or their business or any purchase of all or any
substantial part of the assets of the Company or any of its subsidiaries or any
material portion of its or their business; or

 

13



--------------------------------------------------------------------------------

any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the SEC but without regard to the exclusion set forth in Section 14a-1(1)(2)(iv)
from the definition of “solicitation”) with respect to the Company or any of its
Affiliates or any action resulting in Paul Allen, DWI II, any Affiliate of Paul
Allen or DWI II or such other Person becoming a “participant” in any “election
contest” (as such terms are used in the proxy rules of the SEC) with respect to
the Company or any of its subsidiaries;

 

propose any matter for submission to a vote of stockholders of the Company or
call or seek to call a meeting of the stockholders of the Company;

 

seek election to, seek to place a representative on or seek the removal of any
Director, except the Class C Director pursuant to the Charter; provided,
however, that nothing in this Section 4.02(c) shall restrict the manner in which
a Vulcan Stockholder may vote its shares of Common Stock;

 

grant any proxy with respect to any Common Stock (other than to a Principal
Holder, the Chief Executive Officer of the Company or a bona fide financial
institution in connection with a bona fide recourse borrowing);

 

execute any written consent with respect to any Common Stock other than in
respect of the election or removal of the Class C Director or at the request of
a Principal Holder or the Chief Executive Officer of the Company;

 

form, join or participate in a Group with respect to any Common Stock or deposit
any Common Stock in a voting trust or subject any Common Stock to any
arrangement or agreement with respect to the voting of such Common Stock or
other agreement having similar effect (in each case except with the Class B
Holders);

 

except pursuant to the Charter as it relates to the Class C Director, take any
other action to seek to affect the control of the management or Board of the
Company or any of its Affiliates, including publicly suggesting or announcing
its willingness to engage in or have another Person engage in a transaction that
could reasonably be expected to result in a transaction of the type described in
Section 4.02(a)(i); provided, however, that nothing in this Section 4.02(g)
shall restrict the manner in which a Vulcan Stockholder may vote its shares of
Common Stock;

 

enter into any discussions, negotiations, arrangements or understandings with
any Person with respect to any of the foregoing, or advise, assist, encourage or
seek to persuade others to take any action with respect to any of the foregoing
(in each case except with the Class B Holders);

 

disclose to any Person, or otherwise induce, encourage, discuss or facilitate,
any intention, plan or arrangement inconsistent with the foregoing or with the
restrictions on transfer set forth in Article III or which would result in the
Company or any of its Affiliates or any Class B Holder or any Affiliates of any
Class B Holder being required to make any such disclosure in any filing with a
governmental entity or being required to make a public announcement with respect
thereto;

 

14



--------------------------------------------------------------------------------

bring any action or otherwise act to contest the validity of this Article IV
(including this Section 4.02) or seek a release from the restrictions contained
in this Article IV; or

 

request the Company or any of its Affiliates, directors, officers, employees,
representatives, advisors or agents, or any party hereto, directly or
indirectly, to amend or waive this Article IV, the Charter or the Restated
By-laws (or similar constituent documents) of the Company or any of its
Affiliates (except for such amendments and waivers relating to the rights,
powers or preferences of the Class C Stock or the Class C Director).

 

Each of Paul Allen and each Vulcan Stockholder covenants and agrees with the
Company that they shall not cause any of their respective Affiliates that are
listed on a national securities exchange to take any of the actions prohibited
by this Section 4.02 and will not vote any securities of any such Affiliate in
favor of the taking of such actions (in each case, as if this Section 4.01
applied to such Affiliates).

 

Notwithstanding anything herein to the contrary, nothing in Section 4.01 or this
Section 4.02 shall in any way restrict Paul Allen or any Vulcan Stockholder or
the Class C Director, in their capacity as a director or board committee member
of the Company or any non-wholly owned Affiliate, from exercising their
fiduciary duties in such capacity (including voting in their capacity as a
director or board committee member) as they deem to be in the best interest of
the Company or such non-wholly owned Affiliate, as applicable. For purposes
hereof, the term “non-wholly owned Affiliate” shall mean an Affiliate of Paul
Allen or any Vulcan Stockholder any portion of the equity of which is owned by a
Person that is not a Vulcan Party or any officer, director, employee or other
representative of a Vulcan Party.

 

Exceptions to Standstill. Notwithstanding Section 4.01 or Section 4.02, none of
Paul Allen nor any Vulcan Stockholder shall be subject to any of the
restrictions set forth therein if (a) the Company shall have entered into a
definitive agreement providing for, or, in the case of clause (ii) below, the
Board of Directors of the Company shall have recommended in favor of, (i) any
direct or indirect acquisition or purchase by any Person or Group of a majority
of the Common Stock of the Company, (ii) any tender offer or exchange offer that
if consummated would result in any Person or Group acquiring a majority of the
Common Stock of the Company or (iii) any merger, consolidation, share exchange
or other business combination involving the Company which, if consummated, would
result in the stockholders of the Company immediately prior to the consummation
of such transaction ceasing to own at least a majority of the equity interests
in the surviving entity (or any direct or indirect parent of such surviving
entity); (b) any Person or Group (other than the Company, any Class B Holder,
any Vulcan Party or any Group that includes a Vulcan Party or a Class B Holder)
acquires 25% or more of the number of then outstanding shares of Common Stock or
other voting securities of the Company having the right to vote generally in the
election of Directors; (c) any Class B Holder, Principal, Family Group Member or
any of their respective Affiliates commences (x) a “going private” transaction
subject to Rule 13e-3 under Section 13(e) of the Exchange Act involving the
Company or any of its material subsidiaries or (y) a transaction of the type
contemplated in clause (a) above; or (d) the KG Termination Date shall have
occurred.

 

15



--------------------------------------------------------------------------------

Term

 

Term. This Agreement shall become effective on the Separation Date and shall
continue in effect until the later of (i) such time as all outstanding shares of
Class B Stock shall have been converted to Class A Stock and (ii) the fifth
anniversary hereof; provided, however, that this Agreement shall terminate as to
each of Paul Allen and each Vulcan Stockholder at such time, following the Final
Allocation, as the Vulcan Stockholders shall cease to Beneficially Own in the
aggregate at least 5% of the issued and outstanding Common Stock.

 

General Provisions

 

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed duly given and received (a) on the date of delivery if delivered
personally, or by facsimile upon confirmation of transmission by the sender’s
fax machine if sent on a Business Day (or otherwise on the next Business Day) or
(b) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service. All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

if to the Company, to:

 

DreamWorks Animation SKG, Inc.

Grandview Building

1000 Flower Street

Glendale, California 91201

Fax: (818) 659-6123

Attention: Katherine Kendrick, General Counsel

 

with a copy to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019-7475

Fax: (212) 474-3700

Attention: Faiza J. Saeed

 

if to DWI II, to:

 

DW Investment II, Inc.

505 Fifth Avenue South

Suite 900

Seattle, WA 98104

Fax: (206) 342-3000

Attention: W. Lance Conn, Executive Vice President, Investment

Management; and Executive Vice President, Legal

 

16



--------------------------------------------------------------------------------

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Fax: (213) 687-5600

Attention: Nicholas P. Saggese

  David C. Eisman

 

if to any other party hereto, to the address of such party specified on the
signature page hereto.

 

Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

Entire Agreement; No Third Party Beneficiaries. ii)This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, other than the Class B Stockholder Agreement, the Charter and the
By-laws of the Company.

 

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of New York without giving effect to applicable principles
of conflict of laws, except to the extent the substantive laws of the State of
Delaware are mandatorily applicable under Delaware law.

 

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

Assignment; Amendments. iii)Except as provided in Section 3.03, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of

 

17



--------------------------------------------------------------------------------

the parties hereto, in whole or in part (whether by operation of law or
otherwise), without the prior written consent of the other parties, and any
attempt to make any such assignment without such consent shall be null and void.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by, the parties and their respective
successors (including any executor or administrator of a party’s estate) and
permitted assigns.

 

No amendment to or waiver of this Agreement shall be effective unless it shall
be in writing and signed by the Company and each of the parties hereto.

 

Enforcement. iv)Each of the Company and each party hereto acknowledges that the
other parties would not have an adequate remedy at law for money damages in the
event that any of the covenants or agreements of any of the other parties in
this Agreement were not performed in accordance with its terms, and it is
therefore agreed that each of the Company and each party hereto, in addition to
and without limiting any other remedy or right it may have, will have the right
to an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such actual or potential breach and enforcing
specifically the terms and provisions hereof, and each of the Company and each
party hereto hereby waives (i) any and all defenses they may have on the ground
of lack of jurisdiction or competence of the court to grant such an injunction
or other equitable relief and (ii) the need to post any bond that may be
required in connection with the granting of such an injunction or other
equitable relief.

 

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

Submission to Jurisdiction; Waivers. With respect to any suit, action or
proceeding relating to this Agreement (collectively, a “Proceeding”), each party
to this Agreement irrevocably (a) consents and submits to the exclusive
jurisdiction of the courts of the States of New York and the Court of Chancery
of the State of Delaware and any court of the United States located in the
Borough of Manhattan in New York City; (b) waives any objection which such party
may have at any time to the laying of venue of any Proceeding brought in any
such court, waives any claim that such Proceeding has been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceeding, that such court does not have jurisdiction over such party; (c)
consents to the service of process at the address set forth for notices in
Section 6.01 herein; provided, however, that such manner of service of process
shall not preclude the service of process in any other manner permitted under
applicable law; and (d) waives, to the fullest extent permitted by applicable
law, any and all rights to trial by jury in connection with any Proceeding.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Holdco, M&J K B, M&J K, the M&J K GRATs, the
1994 Irrevocable Trust, DG-DW, DW Investment II, Inc., Jeffrey Katzenberg, David
Geffen and Paul Allen have duly executed this Stockholder Agreement as of the
date first written above.

 

   

DREAMWORKS ANIMATION SKG, INC.,

   

By

  

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

   

Name:

   Katherine Kendrick     Title:    Vice President

 

   

DWA ESCROW LLLP,

   

By

  

/s/ Richard Sherman

--------------------------------------------------------------------------------

   

Name:

   Richard Sherman     Title:    CFO

Address:

 

M&J K B LIMITED PARTNERSHIP,

   

By

  

M&J K DREAM CORP.,

General Partner

        

By

  

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

         Name:    Jeffrey Katzenberg          Title:    President

Address:

    

 

19



--------------------------------------------------------------------------------

M&J K DREAM LIMITED PARTNERSHIP,

By

 

M&J K DREAM CORP.,

General Partner

   

By

  

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

   

Name:

   Jeffrey Katzenberg     Title:    President

 

THE JK ANNUITY TRUST

By

      

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

Name:

       Jeffrey Katzenberg Title:        Trustee

Address:

        

 

THE MK ANNUITY TRUST,

By

      

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

Name:

       Jeffrey Katzenberg Title:        Trustee

Address:

        

 

KATZENBERG 1994 IRREVOCABLE TRUST,

By

  

/s/ David Geffen

--------------------------------------------------------------------------------

     Name:   David Geffen

 

20



--------------------------------------------------------------------------------

DG-DW, L.P.,

By

  

DG-DW, INC.,

General Partner

    

By

 

/s/ Richard Sherman

--------------------------------------------------------------------------------

    

Name:

  Richard Sherman      Title:   CFO

Address:

 

DW INVESTMENT II, INC.,

By

  

/s/ W. Lance Conn

--------------------------------------------------------------------------------

Name:

   W. Lance Conn Title:    Vice President

 

JEFFREY KATZENBERG

            

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

Address:

 

DAVID GEFFEN

        

/s/ David Geffen

--------------------------------------------------------------------------------

Address:

 

PAUL ALLEN

        

/s/ Paul Allen

--------------------------------------------------------------------------------

Address:

 

21